DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-11, drawn to a nickel-base superalloy, classified in C22C19/056.
Group II. Claims 12-16, drawn to a method of producing a nickel-base superalloy article, classified in C22F1/10.
The inventions are independent or distinct, each from the other because:
Groups I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product.  See MPEP § 806.05(h).  In the instant case, the process for using the product 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that for the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Election by Telephone
During a telephone conversation with Todd Guise on 11/12/2020, a provisional election was made with traverse to prosecute the invention of Group I (claims 1-11).  Affirmation of this election must be made by applicant in replying to this Office action.
Claims 12-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 

Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Four (4) information disclosure statement(s) (IDS) were submitted on 05/29/2019, 09/10/2019, 09/13/2019, and 01/06/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0002794 (A1) to Detor et al. (“Detor”) in view of EP 1801251 (A1) to Darolia (“Darolia”).
Regarding claims 1 and 2, Detor teaches a nickel-based superalloy.  Abstract; paragraph [0015].  The superalloy can be forged at or near the recrystallization temperature (paragraph [0016]), implying a polycrystalline structure.  The matrix phase of the superalloy contains cobalt.  Paragraph [0015].  The gamma-prime phase includes Al (aluminum) with at least one of titanium (Ti), tantalum (Ta), and niobium (Nb).  Paragraphs [0015], [0040].
The superalloy can contain cobalt in an amount of 0 to about 45 weight percent.  Paragraph [0029]; claim 5.  The conversion to atomic percent is up to about 46.4% 
The superalloy contains about 0.1% to about 6% by weight aluminum, about 0.1% to about 6% titanium and/or tantalum, and about 0.5% to about 9% niobium.  Paragraphs [0007], [0025].  The conversion to atomic percent is about 0.2-13.5% aluminum, about 0.1-7.6% titanium, about 0.03-2.0% tantalum, and about 0.3-5.9% niobium when the remaining elements are molybdenum, and tungsten, with the balance as nickel (see paragraph [0007] and claim 5).  Thus, the sum of aluminum, titanium, tantalum, and niobium ranges from about 0.7 to about 29, with a midpoint of about 14.6.
The titanium to aluminum atomic ratio is 0.1-4 (aluminum to titanium ratio ranges from 0.25 to 10).  Paragraph [0007].
The superalloy can further include boron, carbon, chromium, iron, molybdenum, tungsten, and zirconium.  Paragraph [0029]; claim 5.
The transitional phrase “consisting essentially of” is met because any additional non-claimed elements in Detor are not required and/or not shown to be adverse to the basic and novel characteristics of the claimed invention.  See MPEP § 2111.03(III).
Detor teaches that the gamma prime phase is surrounded by a matrix phase (paragraph [0015]), but is silent regarding whether the matrix is gamma phase.  However, Darolia, directed to nickel-base superalloys, teaches that gamma-prime phase is embedded into gamma matrix phase.  Paragraph [0012].  This means that the gamma prime phase grows or precipitates from a gamma phase.  Because the gamma prime precipitates are formed in a matrix in Detor, it would have been obvious to one of 
Regarding claims 3-7, Detor teaches that the alloy contains the following elements in percent by weight (atomic percent conversion in the far right column) (paragraphs [0007], [0025]; claims 1 and 5):
Element
Claim 1 (at. %)
US 2018/0002794 A1
atomic % (conversion)
Cobalt
15 - 26
0 to about 45
0 to about 46.4
Aluminium
9.25 to 9.5
about 0.1 to about 6
about 0.2 to about 13.5
Titanium
1.5 to 2
about 0.1 to about 6
about 0.1 to about 7.6
Tantalum
1.25 - 2
about 0.1 to about 6
about 0.03 to about 2.0
Niobium
0.9 - 1.5
about 0.5 to about 9
about 0.3 to about 5.9
Molybdenum
2.5 - 3.25 (Mo+W)
Mo: 0 to about 4
Mo: 0 to about 2.5
Tungsten
 
W: 0 to about 4
W: 0 to about 1.3
Nickel & impurities
balance
base, at least 30
base, at least 30


Regarding claims 8-10, Detor teaches that the superalloy can further include the following elements or combinations thereof in percent by weight (claim 5):
Element
Claim 8 (wt. %)
Claim 9 (wt. %)
Claim 10 (wt. %)
US 2018/0002794 A1
Boron
up to 0.07
0.01 to 0.07
0.02 to 0.045
0 to about 0.1
Carbon
up to 0.06
0.02 to 0.06
0.02 to 0.04
0 to about 0.2
Chromium
up to 14.0
10.0 to 14.0
10.0 to 12.0
about 10 to about 30
Iron
up to 1.0
0.4 to 1.0
-------------
0 to about 40
Molybdenum
up to 4.2
1.9 to 4.2
2.4 to 3.4
0 to about 4
Tungsten
up to 4.9
1.5 to 4.9
3.0 to 4.9
0 to about 4
Zirconium
up to 0.1
0.035 to 0.1
0.05 to 0.1
0 to about 0.1


Regarding claim 11, Detor teaches that the superalloys can be made into the form of powder.  Paragraph [0016].



Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2015/0192022 (A1) to Reed et al. discloses a nickel-based alloy.  The sum of aluminum, titanium, tantalum, and niobium ranges from 12 atomic percent to 15 atomic percent.  Paragraph [0052].
US 5,129,968 to Henry discloses a nickel base superalloy containing Co, Al, Ti, Ta, and Nb.  Col. 4, lines 55-68.
ASM Handbook (Furrer et al.) is directed to the forging of nickel-base alloys.  Thermomechanical processing refines the gamma grains, and gamma prime can precipitate therein.  Page 324 – Introduction section.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
March 12, 2021